DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angular offset, as claimed in claim 1 (see the explanation below in para 4), the ‘ratio’ between the diameter of the ring and the diameter of the hole in the claimed range, as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1 the ‘angular offset’ as explained on page 6 lines 15-23 and as illustrated in figure 3 is not understood.  Therefore the limitation of “… wherein the angular offset (6) between segments of facing faces is substantially equal to the ratio of the angular extent to the predetermined number of segments is not understood. Which segments have the (relative) angular offset theta?  Numerals 28,32,34,36 should be added to figure 3 to clarify the segments that have the ‘angular extent’ and angular offset.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli 4,132,294 in view of Adamson 2,330,856.
Regarding claim 1 Poli shows in figures 1,4 and 6:
A brake disc assembly comprising a central drive hub 10 and a wear disc 12,13,14,15 comprising
first and second faces, the faces being held together axially around the hub, each
face having a respective inner surface facing the inner surface of the other face,
each face being formed of at least two distinct segments, each segment extending
between two radial edges 16,17,
the radial edges of the segments of one face not extending opposite the radial edges
of the segments of the other face, each face segment being adapted to be secured
to a segment of the other face via at least one fastening member 25,26,30 adapted to hold
said faces, wherein each face comprises the same predetermined number (n) of segments,
each segment having an equal angular extent for all segments of the face, and (as best understood) the angular offset between segments of facing faces (see fig 4 edges 116,117) is substantially equal to the ratio of the angular extent to the predetermined number of segments.
Notwithstanding the interpretation above Adamson in figure 2 provides what appears to be a better showing of what the examiner presumes in being claimed.  Note the three segments of equal angular extend and the ‘angular offset’ between edges 44 and 45 of the segments on the two respective plates.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the brake disc of Poli with an offset segment arrangement, as taught by Adamson, to reduce noise (see Adamson).
Regarding claim 15 the ‘disc brake system’ as broadly claimed is considered to be the disc brake assembly as shown but at each of 4 of the wheels of a motorized vehicle.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli/Adamson as applied to claim 1 above, and further in view of CN 108317194.
Regarding claim 3,4 as best understood, Poli, as modified, lacks specifically showing a fastening member, as claimed.  It is notoriously well known in the art that various fasteners and fastening arrangements are capable of being used in brake disc arrangements as shown in Poli. See the various fastening arrangements in Poli and in Boffelli U.S. 2016/0076613 paras 0035-0036, not applied, which also shows a mulit-segmented disc brake.
The reference to CN ‘194 is relied upon to show a fastening arrangement in figures 1-10.  Note the fasteners and ring at 3,31 and holes 312 through which they pass in figures 6,7.  The ratio limitation appears to be capable of being met dependent upon the relative sizes of the fasteners chosen.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used a fastening arrangement in Poli, as claimed, as taught by CN ‘194 in figures 6,7 simply as the obvious choice of one well known fastening arrangement over another.  The claimed ratio would be met simply to account for desired tolerances (to prevent seizing due to environmental/thermal expansion).
Regarding claims 5 and 6 as discussed above these limitations are considered to be an obvious choice of fastening arrangement since they are largely relative dimensional and tolerance sizes.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli/Adamson as applied to claim 1 above, and further in view of Poli 5,788,026.
Regarding claim 7 Poli, as modified, lacks a showing of the fastening member positioned as claimed.
The reference to Poli ‘026 (same inventor) also shows a multi-disc arrangement in figures 1 -3 including a fastener in the area of 21,33 and/or 21,32 as claimed.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used a fastening arrangement in Poli, as claimed, as taught by Poli ‘026, simply dependent upon the environment of use of the brake disc.
Allowable Subject Matter
Claims 2,8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/9/22